Exhibit 10.5

 

EXECUTION COPY

 

PLACEMENT AGENCY AGREEMENT

 

October 31, 2017

Aegis Capital Corp.

810 7th Avenue, 18th Floor

New York, NY 10019

 

Ladies and Gentlemen:

 

Introduction. Subject to the terms and conditions herein (this “Agreement”),
Soligenix,, Inc., a Delaware corporation (the “Company”), hereby agrees to sell
up to an aggregate of Nine Hundred Eighty Two Thousand (982,000) shares of
common stock (the “Shares”), par value $0.001 per share (the “Common Stock”),
(the Shares or the “Securities”) directly to various investors (each, an
“Investor” and, collectively, the “Investors”) through Aegis Capital Corp. (the
“Placement Agent” and, each, a “Placement Agent”), as placement agent. The
Shares shall be offered and sold pursuant to Section 4(a)(2) under the
Securities Act (as hereinafter defined). The documents executed and delivered by
the Company and the Investors in connection with the Offering (as defined
below), including, without limitation, a securities purchase agreement (the
“Purchase Agreement”), shall be collectively referred to herein as the
“Transaction Documents.” The purchase price to the Investors for each Share is
$2.00. The Placement Agent may retain other brokers or dealers to act as
sub-agents or selected-dealers on its behalf in connection with the Offering (as
defined below).

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1. Agreement to Act as Placement Agent.

 

(a)       On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Shares pursuant to
the Company's Purchase Agreement dated as of the date hereof, with the terms of
such offering (the “Offering”) to be subject to market conditions and
negotiations between the Company, the Placement Agent and the prospective
Investors. The Placement Agent will act on a reasonable best efforts basis and
the Company agrees and acknowledges that there is no guarantee of the successful
placement of the Shares, or any portion thereof, in the prospective Offering.
Under no circumstances will the Placement Agent or any of its “Affiliates” (as
defined below) be obligated to underwrite or purchase any of the Shares for its
own account or otherwise provide any financing. The Placement Agent shall act
solely as the Company’s agent and not as principal. The Placement Agent shall
have no authority to bind the Company with respect to any prospective offer to
purchase Shares and the Company shall have the sole right to accept offers to
purchase Shares and may reject any such offer, in whole or in part. Subject to
the terms and conditions hereof, payment of the purchase price for, and delivery
of, the Shares shall be made at one or more closings (each a “Closing” and the
date on which each Closing occurs, a “Closing Date”). As compensation for
services rendered, on each Closing Date, the Company shall pay to the Placement
Agent a cash fee equal to seven percent (7%) of the gross proceeds received by
the Company from the sale of the Shares at the Closing of the Offering
(“Placement Agent’s Fee”).

 



 

EXECUTION COPY

 

(b)       The Company hereby agrees to issue and sell to the Placement Agent
(and/or its designees) on the Closing Date an option (“Placement Agent’s
Warrant”) for the purchase of an aggregate of Nineteen Thousand Six Hundred
Forty (19,640) shares of Common Stock, representing 2.0% of the Shares, for an
aggregate purchase price of $100.00. The Placement Agent’s Warrant agreement, in
the form attached hereto as Exhibit A (the “Placement Agent’s Warrant
Agreement”), shall be exercisable, in whole or in part, commencing on a date
which is 180 days after the Closing Date and expiring on the five-year
anniversary of the Closing Date at an initial exercise price per shares of
Common Stock of $2.50, which is equal to 125% of the offering price of the
Shares. The Placement Agent’s Warrant Agreement and the shares of Common Stock
issuable upon exercise thereof are hereinafter referred to together as the
“Placement Agent’s Securities.” The Placement Agent understands and agrees that
there are significant restrictions pursuant to FINRA Rule 5110 against
transferring the Placement Agent’s Warrant Agreement and the underlying shares
of Common Stock during the one hundred eighty (180) days after the Closing Date
and by its acceptance thereof shall agree that it will not sell, transfer,
assign, pledge or hypothecate the Placement Agent’s Warrant Agreement, or any
portion thereof, or be the subject of any hedging, short sale, derivative, put
or call transaction that would result in the effective economic disposition of
such securities for a period of one hundred eighty (180) days following the
Closing Date to anyone other than (i) a selected dealer in connection with the
Offering, or (ii) a bona fide officer or partner of the Placement Agent or
selected dealer; and only if any such transferee agrees to the foregoing lock-up
restrictions. Delivery of the Placement Agent’s Warrant Agreement shall be made
on the Closing Date and shall be issued in the name or names and in such
authorized denominations as the Placement Agent may request.

 

(c)       The term of the Placement Agent's exclusive engagement will be until
the completion of the Offering (the “Exclusive Term”); provided, however, that a
party hereto may terminate the engagement with respect to itself at any time
upon 10 days written notice to the other parties. Notwithstanding anything to
the contrary contained herein, the provisions concerning confidentiality,
indemnification and contribution contained herein and the Company’s obligations
contained in the indemnification provisions will survive any expiration or
termination of this Agreement, and the Company’s obligation to pay fees actually
earned and payable and to reimburse expenses actually incurred and reimbursable
pursuant to Section 1 hereof and which are permitted to be reimbursed under
FINRA Rule 5110(f)(2)(D)(i), will survive any expiration or termination of this
Agreement. Nothing in this Agreement shall be construed to limit the ability of
the Placement Agent or its Affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with Persons (as defined below) other than the Company. As used
herein (i) “Persons” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind and (ii) “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act of 1933, as amended (the “Securities
Act”).

 

Section 2.            Representations, Warranties and Covenants of the Company.
The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of each Closing Date, as follows:

 

(a)       Offering Materials. Neither the Company nor any of its directors and
officers has distributed and none of them will distribute, prior to each Closing
Date, any offering material in connection with the offering and sale of the
Securities other than the Purchase Agreement and SEC Reports (as herein
defined), copies of the documents incorporated by reference therein and any
other materials permitted by the Securities Act (the SEC Reports together with
the documents incorporated therein collectively referred to as the “Incorporated
Documents”).

 



 2 

EXECUTION COPY

 

(b)       Subsidiaries. All of the direct and indirect subsidiaries of the
Company (the “Subsidiaries”) are set forth in the Incorporated Documents. Except
as disclosed in the Registration Statement, the Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any liens, charges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions
(collectively, “Liens”), and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

(c)       Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement or any other agreement entered into between the Company and the
Investors, (ii) a material adverse effect on the results of operations, assets,
business, properties, results of operations, prospects or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement or the
transactions contemplated under the other Transaction Documents (any of (i),
(ii) or (iii), a “Material Adverse Effect”) and no an action, claim, suit,
investigation or proceeding (including, without limitation, an informal
investigation or partial proceeding, such as a deposition), whether commenced or
threatened (“Proceeding”) has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

(d)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the other Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of each of this Agreement and the other Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby and under the Purchase Agreement have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Company’s Board of Directors (the “Board of Directors”) or the
Company’s stockholders in connection therewith other than in connection with the
Required Approvals (as defined below). This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



 3 

EXECUTION COPY

 

(e)       No Conflicts. The execution, delivery and performance by the Company
of this Agreement and the transactions contemplated pursuant to this Agreement
and the other Transaction Documents, the issuance and sale of the Securities and
the consummation by it of the transactions contemplated hereby and thereby to
which it is a party do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(f)       Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement and the transactions
contemplated pursuant to the Purchase Agreement, other than: ((i) application(s)
to the Nasdaq Capital Market (the “Trading Market”) for the listing of the
Shares and (ii) the filing of the Form D with the Commission and such filings as
are required to be made under applicable state securities laws (collectively,
the “Required Approvals”).

 

(g)       Issuance of the Securities; Registration. The Securities are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The shares underlying the
Placement Agent’s Warrants (the “Placement Agent’s Warrant Shares”), when issued
in accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement and the Transaction
Documents.

 



 4 

EXECUTION COPY

 

(h)       Capitalization. The capitalization of the Company is as set forth in
the Incorporated Documents. The Company has not issued any capital stock since
its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion
and/or exercise of securities of the Company or the Subsidiaries which would
entitle the holder thereof to acquire at any time any Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock (“Common Stock Equivalents”) outstanding as of the date of the most
recently filed periodic report under the Exchange Act. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by this Agreement and the
transactions contemplated pursuant to the other Transaction Documents. Except as
a result of the purchase and sale of the Securities, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock of the capital
stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. The issuance and sale of the Securities will not
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. There are no outstanding
securities or instruments of the Company of any Subsidiary that contain any
redemption of similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. The Company
does not have any stock appreciation rights of “phantom stock” plans or
agreements or any similar plan or agreement. All of the outstanding shares of
capital stock of the Company are duly authorized. All of the outstanding shares
of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder, the Board of Directors
or others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(i)       SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required or permitted,
including current reports on Form 8-K, to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, , being collectively referred to herein as
the “SEC Reports”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 



 5 

EXECUTION COPY

 

(j)       Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by the Transaction Documents, no event, liability,
fact, circumstance, occurrence or development has occurred or exists or is
reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, prospects, properties, operations,
assets or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least 1 Trading Day prior
to the date that this representation is made.

 

(k)       Litigation. Except as set forth in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement and the transactions contemplated pursuant to the Transaction
Documents or the Shares or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.

 

(l)       Labor Relations. No material labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. No executive officer of the Company
or any Subsidiary, to the knowledge of the Company, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 



 6 

EXECUTION COPY

 

(m)       Compliance. Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

(n)       Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect

 

(o)       Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(p)       Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties. Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

 



 7 

EXECUTION COPY

 

(q)       Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement. Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within the SEC Reports, a notice (written or otherwise) of a claim or otherwise
has any knowledge that the Intellectual Property Rights violate or infringe upon
the rights of any Person, except as would not have a Material Adverse Effect. To
the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(r)       Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(s)       Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 



 8 

EXECUTION COPY

 

(t)       Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the Company’s most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
and its Subsidiaries that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
and its Subsidiaries.

 

(u)       Certain Fees. Except as set forth in the Purchase Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Transaction Documents. The Investors shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement.

 

(v)       Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(w)       Registration Rights. No Person has any right to cause the Company or
any Subsidiary to effect the registration under the Securities Act of any
securities of the Company or any Subsidiary.

 

(x)       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees to the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer. The issuance and sale of the Shares
under the Transaction Documents does not contravene the rules and regulations of
the Trading Market on which the Common Stock is currently listed or quoted, and
no approval of the shareholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the maximum number of Shares
contemplated by Transaction Documents.

 



 9 

EXECUTION COPY

 

(y)       Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under this
Agreement and the transactions contemplated pursuant to the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Securities and the Investors’ ownership of the Securities.

 

(z)       Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Transaction Documents, the Company confirms that
neither it nor any other Person acting on its behalf has provided any of the
Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Records. The Company understands and confirms
that the Investors will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Investors regarding the Company and, its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.

 

(aa)     No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth in the Transaction Documents, neither
the Company, nor any of its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with other components of this
Offering or prior offerings or concurrent or future offerings by the Company for
purposes of the Securities Act which would require the registration of the
Warrants or any applicable shareholder approval provisions of any Trading Market
on which any of the securities of the Company are listed or designated.

 

(bb)    Solvency. Based on the consolidated financial condition of the Company
as of each Closing Date, after giving effect to the receipt by the Company of
the proceeds from the sale of the Securities hereunder, (i) the fair saleable
value of the Company’s assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business as
now conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
the Company, consolidated and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from each Closing Date.
The SEC Reports sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.

 



 10 

EXECUTION COPY

 

(cc)     Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries (i) has made or filed all United States
federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(dd)    Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(ee)     [Reserved]

 

(ff)      Accountants. The Company’s accounting firm is set forth in the
Incorporated Documents. To the knowledge and belief of the Company, such
accounting firm (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the fiscal year
ending December 31, 2017.

 

(gg)    Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent in connection with the placement of the Shares.

 



 11 

EXECUTION COPY

 

(hh)    Office of Foreign Assets Control. Neither the Company nor any
Subsidiary, to the Company's knowledge, any director, officer, agent, employee
or affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(ii)       U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Investor’s request.

 

(jj)       Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(kk)     Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(ll)       FDA. Except as set forth in the SEC Reports, as to each product
subject to the jurisdiction of the U.S. Food and Drug Administration (“FDA”)
under the Federal Food, Drug and Cosmetic Act, as amended, and the regulations
thereunder (“FDCA”) that is manufactured, packaged, labeled, tested,
distributed, sold, and/or marketed by the Company or any of its Subsidiaries
(each such product, a “Pharmaceutical Product”), such Pharmaceutical Product is
being manufactured, packaged, labeled, tested, distributed, sold and/or marketed
by the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse Effect.
There is no pending, completed or, to the Company's knowledge, threatened,
action (including any lawsuit, arbitration, or legal or administrative or
regulatory proceeding, charge, complaint, or investigation) against the Company
or any of its Subsidiaries, and none of the Company or any of its Subsidiaries
has received any notice, warning letter or other communication from the FDA or
any other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA.  The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.

 



 12 

EXECUTION COPY

 

(mm)   Clinical Trials. The pre-clinical and other studies and tests conducted
by or on behalf of or sponsored by the Company or its subsidiaries that are
described or referred to in the SEC Reports, were and, if still pending, are
being conducted in accordance in all material respects with all statutes, laws,
rules and regulations, as applicable (including, without limitation, those
administered by the FDA or by any foreign, federal, state or local governmental
or regulatory authority performing functions similar to those performed by the
FDA). The descriptions of the results of such studies and tests that are
described or referred to in the SEC Reports are accurate and complete in all
material respects and fairly present the published data derived from such
studies and tests, and each of the Company and its subsidiaries has no knowledge
of other studies or tests the results of which are materially inconsistent with
or otherwise call into question the results described or referred to in the SEC
Reports. Except as described in the SEC Reports, neither the Company nor its
Subsidiaries has received any notices or other correspondence from the FDA or
any other foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA with respect to any
ongoing clinical or pre-clinical studies or tests requiring the termination or
suspension of such studies or tests. For the avoidance of doubt, the Company
makes no representation or warranty that the results of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company will be
sufficient to obtain governmental approval from the FDA or any foreign, state or
local governmental body exercising comparable authority. The studies, tests and
preclinical and clinical investigations conducted by or on behalf of the Company
and its Subsidiaries were and, if still pending, are, in all material respects,
being conducted in accordance with established protocols, procedures and
controls pursuant to accepted professional scientific standards and all
applicable Health Care Laws and Regulatory Permits, including, without
limitation, the FDCA and its implementing regulations set forth at 21 C.F.R.
Parts 50, 54, 56, 58, and 312; the descriptions of the results of such studies,
tests and trials contained in the SEC Reports are accurate in all material
respects and fairly present the data derived from such studies, tests and
trials; except to the extent disclosed in the SEC Reports, the Company is not
aware of any studies, tests or trials the results of which the Company believes
reasonably call into question in any material respect, the study, test, or trial
results described or referred to in the SEC Reports when viewed in the context
in which such results are described and the clinical state of development; and
neither the Company nor any of its Subsidiaries have received any notices or
correspondence from any governmental authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical investigations conducted by or on behalf of the Company or any of its
Subsidiaries.

 

(nn)    Certificates. Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein.

 

(oo)    Reliance. The Company acknowledges that the Placement Agent will rely
upon the accuracy and truthfulness of the foregoing representations and
warranties and hereby consents to such reliance.

 



 13 

EXECUTION COPY

 

(pp)    FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company.

 

(qq)    Lock-Up Agreements. Schedule A hereto contains a complete and accurate
list of the Company’s officers and directors (collectively, the “Lock-Up
Parties”). The Company has caused each of the Lock-Up Parties to deliver to the
Placement Agent an executed Lock-Up Agreement, in the form attached hereto as
Exhibit B (the “Lock-Up Agreement”), prior to the execution of this Agreement.

 

Section 3.           Delivery and Payment. Each Closing shall occur at the
offices of Gracin & Marlow, LLP, The Chrysler Building, 405 Lexington Avenue,
New York, New York 10174 (or at such other place as shall be agreed upon by the
Placement Agent and the Company) (“Placement Agent Counsel”). Subject to the
terms and conditions hereof, at each Closing payment of the purchase price for
the Securities sold on such Closing Date shall be made by Federal Funds wire
transfer, against delivery of such Securities, and such Securities shall be
registered in such name or names and shall be in such denominations, as the
Placement Agent may request at least one business day before the time of
purchase (as defined below).

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel. All actions taken
at a Closing shall be deemed to have occurred simultaneously.

 

Section 4.            Covenants and Agreements of the Company. The Company
further covenants and agrees with the Placement Agent as follows:

 

(a)       Form D-Blue Sky Compliance. The Company will cooperate with the
Placement Agent and the Investors in endeavoring to qualify the Securities for
sale under the securities laws of such jurisdictions (United States and foreign)
as the Placement Agent and the Investors may reasonably request and will make
such applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent. The Company will file a Form D within the requisite 15 day time
period. The Company will, from time to time, prepare and file such statements,
reports and other documents as are or may be required to continue such
qualifications in effect for so long a period as the Placement Agent may
reasonably request for distribution of the Securities. The Company will advise
the Placement Agent promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.

 

(b)       Transfer Agent. The Company will maintain, at its expense, a registrar
and transfer agent for the Common Stock.

 

(c)       Periodic Reporting Obligations. During the twelve months after the
Closing, the Company will duly file, on a timely basis, with the Commission and
the Trading Market all reports and documents required to be filed under the
Exchange Act within the time periods and in the manner required by the Exchange
Act.

 



 14 

EXECUTION COPY

 

(d)       Additional Documents. The Company will enter into any subscription,
purchase or other customary agreements as the Placement Agent or the Investors
deem necessary or appropriate to consummate the Offering, all of which will be
in form and substance reasonably acceptable to the Placement Agent and the
Investors. The Company agrees that the Placement Agent may rely upon, and each
is a third party beneficiary of, the representations and warranties, and
applicable covenants, set forth in any such purchase, subscription or other
agreement with Investors in the Offering.

 

(e)       No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

 

(f)       Acknowledgment. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent's prior written consent.

 

(g)       Company Lock-Up Agreement. The Company, on behalf of itself and any
successor entity, agrees that, without the prior written consent of the
Placement Agent, it will not, for a period of 90 days after the date of this
Agreement (the “Lock-Up Period”), (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of capital stock of
the Company or any securities convertible into or exercisable or exchangeable
for shares of capital stock of the Company; (ii)other than pursuant to a
registration statement for the registration of the Shares to be sold to the
Purchasers under the Purchase Agreements file or cause to be filed any
registration statement with the Commission relating to the offering of any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company; or (iii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of capital stock of the
Company, whether any such transaction described in clause (i), (ii) or (iii)
above is to be settled by delivery of shares of capital stock of the Company or
such other securities, in cash or otherwise.

 

The restrictions contained in this Section 4(g) shall not apply to (i) the
securities to be sold through the efforts of the Placement Agent in the
Company’s proposed registered direct offering, or (ii) the issuance by the
Company of shares of Common Stock upon the exercise of a stock option or warrant
or the conversion of a security outstanding on the date hereof, of which the
Placement Agent has been made aware, or (iii) the issuance of stock options to
employees, directors and consultants pursuant to equity compensation plans
described in the SEC Reports.

 

(h)       Release of D&O Lock-up Period. If the Placement Agent, in its sole
discretion, agrees to release or waive the restrictions set forth in the Lock-Up
Agreements described in Section 2(qq) hereof for an officer or director of the
Company and provide the Company with notice of the impending release or waiver
at least three (3) Business Days before the effective date of the release or
waiver, the Company agrees to announce the impending release or waiver by a
press release substantially in the form of Exhibit C hereto through a major news
service at least two (2) Business Days before the effective date of the release
or waiver.

 



 15 

EXECUTION COPY

 

Section 5.           Conditions of the Obligations of the Placement Agent. The
obligations of the Placement Agent hereunder shall be subject to the accuracy of
the representations and warranties on the part of the Company set forth in
Section 2 hereof, in each case as of the date hereof and as of each Closing Date
as though then made, to the timely performance by each of the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:

 

(a)       Accountants’ Comfort Letter. On the date hereof, the Placement Agent
shall have received, and the Company shall have caused to be delivered to the
Placement Agent, a letter from each of EisnerAmper LLP. with respect to the
Company’s financial statements for the fiscal years ended December 31, 2016 and
2015 (the independent registered public accounting firms of the Company),
addressed to the Placement Agent, dated as of the date hereof, in form and
substance satisfactory to the Placement Agent. The letter shall not disclose any
change in the condition (financial or other), earnings, operations, business or
prospects of the Company from that set forth in the Incorporated Documents,
which, in the Placement Agent's sole judgment, is material and adverse and that
makes it, in the Placement Agent's sole judgment, impracticable or inadvisable
to proceed with the Offering of the Shares.

 

(b)       Compliance with Registration Requirements; No Stop Order; No Objection
from the FINRA. No order having the effect of ceasing or suspending the
distribution of the Shares or any other securities of the Company shall have
been issued by any securities commission, securities regulatory authority or
stock exchange and no proceedings for that purpose shall have been instituted or
shall be pending or, to the knowledge of the Company, contemplated by any
securities commission, securities regulatory authority or stock exchange; all
requests for additional information on the part of the Commission shall have
been complied with; and the FINRA shall have raised no objection to the fairness
and reasonableness of the placement terms and arrangements.

 

(c)       Corporate Proceedings. All corporate proceedings and other legal
matters in connection with this Agreement, and the registration, sale and
delivery of the Securities, shall have been completed or resolved in a manner
reasonably satisfactory to the Placement Agent Counsel, and such counsel shall
have been furnished with such papers and information as it may reasonably have
requested to enable such counsel to pass upon the matters referred to in this
Section 5.

 

(d)       No Material Adverse Change. Subsequent to the execution and delivery
of this Agreement and prior to each Closing Date, in the Placement Agent’s sole
judgment after consultation with the Company, there shall not have occurred any
Material Adverse Change or Material Adverse Effect.

 

(e)       Opinion of Counsel for the Company. The Placement Agent shall have
received on each Closing Date the favorable opinion of Duane Morris, legal
counsel to the Company, dated as of such Closing Date, including, without
limitation, a negative assurance letter addressed to the Placement Agent and in
form and substance satisfactory to the Placement Agent.

 

(f)       Intentionally Omitted.

 

(g)       Officers’ Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed the Transaction Documents, and this Agreement and
to the further effect that:

 

(i)       The representations and warranties of the Company in this Agreement
are true and correct, as if made on and as of such Closing Date, and the Company
has complied with all the agreements and satisfied all the conditions on its
part to be performed or satisfied at or prior to such Closing Date;

 



 16 

EXECUTION COPY

 

(ii)       No order having the effect of ceasing or suspending the distribution
of the Shares or any other securities of the Company has been issued by any
securities commission, securities regulatory authority or stock exchange in the
United States and no proceedings for that purpose have been instituted or are
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange in the United
States;

 

(iii)       At the time of sale, and at all times subsequent thereto up to the
delivery of such certificate, the Incorporated Documents, if any, when such
documents were filed with the Commission, contained all material information
required to be included therein by the Securities Act and the Exchange Act and
the applicable rules and regulations of the Commission thereunder, as the case
may be, and in all material respects conformed to the requirements of the
Securities Act and the Exchange Act and the applicable rules and regulations of
the Commission thereunder, as the case may be, and the Incorporated Documents,
if any, did not and do not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading (provided, however, that the preceding representations and
warranties contained in this paragraph (iii) shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by the Placement Agent expressly for use therein) and,
there has occurred no event required by the Securities Act and the rules and
regulations of the Commission thereunder to be set forth in the Incorporated
Documents which has not been so set forth; and

 

(iv)       Subsequent to the respective dates as of which information is given
in the Incorporated Documents there has not been: (a) any Material Adverse
Change; (b) any transaction that is material to the Company and the Subsidiaries
taken as a whole, except transactions entered into in the ordinary course of
business; (c) any obligation, direct or contingent, that is material to the
Company and the Subsidiaries taken as a whole, incurred by the Company or any
Subsidiary, except obligations incurred in the ordinary course of business; (d)
any material change in the capital stock (except changes thereto resulting from
the exercise of outstanding stock options or warrants) or outstanding
indebtedness of the Company or any Subsidiary; (e) any dividend or distribution
of any kind declared, paid or made on the capital stock of the Company; or (f)
any loss or damage (whether or not insured) to the property of the Company or
any Subsidiary which has been sustained or will have been sustained which has a
Material Adverse Effect.

 

(h)       Bring-down Comfort Letter.  On each Closing Date, the Placement Agent
shall have received from EisnerAmper LLP. with respect to the Company’s
financial statements for the fiscal years ended December 31, 2016 and 2015 , or
such other independent registered public accounting firm of the Company, a
letter dated as of such Closing Date, in form and substance satisfactory to
the Placement Agent, to the effect that they reaffirm the statements made in the
letter furnished pursuant to subsection (a) of this Section 5, except that the
specified date referred to therein for the carrying out of procedures shall be
no more than three business days prior to such Closing Date.

 



 17 

EXECUTION COPY

 

(i)       Stock Exchange Listing. The Common Stock shall be registered under the
Exchange Act and shall be listed on the Trading Market, and the Company shall
not have taken any action designed to terminate, or likely to have the effect of
terminating, the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Trading Market,
nor shall the Company have received any information suggesting that the
Commission or the Trading Market is contemplating terminating such registration
or listing.

 

(j)       Placement Agent’s Warrant Agreements. On or before the Closing Date,
the Placement Agent shall have received executed copies of the Placement Agent’s
Warrant Agreements.

 

(k)       Lock-Up Agreements. On or before the date of this Agreement, the
Company shall have delivered to the Placement Agent executed copies of the
Lock-Up Agreements from each of the persons listed in Schedule A hereto.

 

(l)       Additional Documents. On or before each Closing Date, the Placement
Agent and counsel for the Placement Agent shall have received such information
and documents as they may reasonably require for the purposes of enabling them
to pass upon the issuance and sale of the Securities as contemplated herein, or
in order to evidence the accuracy of any of the representations and warranties,
or the satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6.            Payment of Expenses. The Company agrees to pay all costs,
fees and expenses incurred by the Company in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation: (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) all filing fees, reasonable attorneys’ fees
and expenses incurred by the Company in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the state securities
or blue sky laws or the securities laws of any other country(vii) the fees and
expenses associated with including the Securities on the Trading Market; and
(vii) the fees and expenses of the Underwriter's legal counsel not to exceed
{$25,000}.

 



 18 

EXECUTION COPY

 

Section 7. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its affiliates and each such controlling
person (the Placement Agent, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any Incorporated
Document or by any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (other than untrue statements or alleged
untrue statements in, or omissions or alleged omissions from, information
relating to an Indemnified Person furnished in writing by or on behalf of such
Indemnified Person expressly for use in the Incorporated Documents) or (ii)
otherwise arising out of or in connection with advice or services rendered or to
be rendered by any Indemnified Person pursuant to this Agreement, the
transactions contemplated thereby or any Indemnified Person's actions or
inactions in connection with any such advice, services or transactions;
provided, however, that, in the case of clause (ii) only, the Company shall not
be responsible for any Liabilities or Expenses of any Indemnified Person that
are finally judicially determined to have resulted solely from such Indemnified
Person's (x) gross negligence or willful misconduct in connection with any of
the advice, actions, inactions or services referred to above or (y) use of any
offering materials or information concerning the Company in connection with the
offer or sale of the Securities in the Offering which were not authorized for
such use by the Company and which use constitutes gross negligence or willful
misconduct. The Company also agrees to reimburse each Indemnified Person for all
Expenses as they are incurred in connection with enforcing such Indemnified
Person's rights under this Agreement.

 

(b)       Upon receipt by an Indemnified Person of actual notice of an Action
against such Indemnified Person with respect to which indemnity may be sought
under this Agreement, such Indemnified Person shall promptly notify the Company
in writing; provided that failure by any Indemnified Person so to notify the
Company shall not relieve the Company from any liability which the Company may
have on account of this indemnity or otherwise to such Indemnified Person,
except to the extent the Company shall have been prejudiced by such failure. The
Company shall, if requested by the Placement Agent, assume the defense of any
such Action including the employment of counsel reasonably satisfactory to the
Placement Agent, which counsel may also be counsel to the Company. Any
Indemnified Person shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company has failed promptly to assume the defense and employ counsel or (ii) the
named parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions, in
addition to any local counsel. The Company shall not be liable for any
settlement of any Action effected without its written consent (which shall not
be unreasonably withheld). In addition, the Company shall not, without the prior
written consent of the Placement Agent (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.

 



 19 

EXECUTION COPY

 

(c)       In the event that the foregoing indemnity is unavailable to an
Indemnified Person other than in accordance with this Agreement, the Company
shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Placement Agent
and any other Indemnified Person, on the other hand, of the matters contemplated
by this Agreement or (ii) if the allocation provided by the immediately
preceding clause is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Company, on the one hand, and the
Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of fees actually received by the Placement
Agent pursuant to this Agreement. For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as (a) the total value paid or contemplated to be paid to
or received or contemplated to be received by the Company in the transaction or
transactions that are within the scope of this Agreement, whether or not any
such transaction is consummated, bears to (b) the fees paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act, as amended, shall be entitled to contribution from a party who
was not guilty of fraudulent misrepresentation.

 

(d)       The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with advice or services rendered or to be rendered
by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person's actions or inactions in
connection with any such advice, services or transactions except for Liabilities
(and related Expenses) of the Company that are finally judicially determined to
have resulted solely from such Indemnified Person's gross negligence or willful
misconduct in connection with any such advice, actions, inactions or services.

 

(e)       The reimbursement, indemnity and contribution obligations of the
Company set forth herein shall apply to any modification of this Agreement and
shall remain in full force and effect regardless of any termination of, or the
completion of any Indemnified Person's services under or in connection with,
this Agreement.

 

Section 8.         Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company, or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement. A successor to a Placement Agent, or to the
Company, its directors or officers or any person controlling the Company, shall
be entitled to the benefits of the indemnity, contribution and reimbursement
agreements contained in this Agreement.

 



 20 

EXECUTION COPY

 

Section 9.            Notices. All communications hereunder shall be in writing
and shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 

If to the Placement Agent to the address set forth above, attention: David
Bocchi, Facsimile: (212) 813-1047

 

With a copy to:

 

Gracin & Marlow, LLP 

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, NY 10174

Facsimile: (212) 208-4657

Attention: Leslie Marlow, Esq.

 

If to the Company:

 

Soligenix, Inc.

29 Emmons Drive, Suite C-10

Princeton, NJ 08540

Attention: Chief Executive Officer

Facsimile No.:

 

With a copy to:

 

Duane Morris

Boca Center Tower II

5100 Town Center Circle, Suite 650

Boca Raton, Florida 33486-9000

Facsimile: (561)634-4260

Attention: Driscoll Ugarte, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 10.         Tail Financing. In the event that the Offering is
consummated, the Placement Agent shall be entitled to a Placement Agent’s Fee
and Placement Agent Warrants, calculated in the manner provided in Sections 1(a)
and 1(b), with respect to any public or private offering or other financing or
capital-raising transaction of any kind (“Tail Financing”) to the extent that
such financing or capital is provided to the Company by investors whom the
Placement Agent had introduced and who participated in the Offering, directly,
to the Company during the Exclusive Term, if such Tail Financing is consummated
at any time within the 9-month period following the completion of the Offering.

 



 21 

EXECUTION COPY

 

Section 11.         Successors. This Agreement will inure to the benefit of and
be binding upon the parties hereto, and to the benefit of the employees,
officers and directors and controlling persons referred to in Section 7 hereof,
and to their respective successors, and personal representative, and no other
person will have any right or obligation hereunder.

 

Section 12.         Partial Unenforceability. The invalidity or unenforceability
of any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 

Section 13.         Governing Law Provisions. This Agreement shall be deemed to
have been made and delivered in New York City and both this engagement letter
and the transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this engagement letter
and/or the transactions contemplated hereby shall be instituted exclusively in
New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waives any objection which it
may have or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consents to the jurisdiction of the New York Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the
Placement Agent and the Company further agrees to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon the
Placement Agent mailed by certified mail to the Placement Agent’s address shall
be deemed in every respect effective service process upon the Placement Agent,
in any such suit, action or proceeding. Notwithstanding any provision of this
engagement letter to the contrary, the Company agrees that neither the Placement
Agent nor its affiliates, and the respective officers, directors, employees,
agents and representatives of the Placement Agent, its affiliates and each other
person, if any, controlling the Placement Agent or any of its affiliates, shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement and
transaction described herein except for any such liability for losses, claims,
damages or liabilities incurred by us that are finally judicially determined to
have resulted from the bad faith or gross negligence of such individuals or
entities. If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

Section 14. General Provisions.

 

(a)       This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

(b)       The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arms length, are not agents of,
and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities

 

[The remainder of this page has been intentionally left blank.]

 



 22 

EXECUTION COPY

 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 



  Very truly yours,   SOLIGENIX, INC.   a Delaware corporation           By: /s/
Christopher J. Schaber, PhD     Name: Christopher J. Schaber, PhD     Title:
President and CEO

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 



AEGIS CAPITAL CORP.       By: /s/ David Bocchi     Name: David Bocchi     Title:
Head of Investment Banking  

 



 23 

EXECUTION COPY

 

Schedule A

 

List of Lock-Up Parties

 

 



 24 

EXECUTION COPY

 

Exhibit A

 

Form of Placement Agent’s Warrant Agreement

 

THE REGISTERED HOLDER OF THIS PURCHASE WARRANT BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE WARRANT EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE WARRANT AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE WARRANT FOR A
PERIOD OF ONE HUNDRED EIGHTY DAYS FOLLOWING THE CLOSING DATE (DEFINED BELOW) TO
ANYONE OTHER THAN (I) AEGIS CAPITAL CORP. OR A SELECTED DEALER IN CONNECTION
WITH THE OFFERING, OR (II) A BONA FIDE OFFICER OR PARTNER OF AEGIS CAPITAL CORP.
OR OF ANY SUCH SELECTED DEALER.

 

THIS PURCHASE WARRANT IS NOT EXERCISABLE PRIOR TO [________________] [DATE THAT
IS 180 DAYS FROM THE CLOSING DATE OF THE OFFERING]. VOID AFTER 5:00 P.M.,
EASTERN TIME, [___________________] [DATE THAT IS FIVE YEARS FROM THE CLOSING
DATE OF THE OFFERING].

 

COMMON STOCK PURCHASE WARRANT

 

For the Purchase of [_____] Common Stock

of

Soligenix, Inc.

 

1.           Purchase Warrant. THIS CERTIFIES THAT, in consideration of funds
duly paid by or on behalf of Aegis Capital Corp. (“Holder”), as registered owner
of this Purchase Warrant, to Soligenix, Inc., a Delaware corporation (the
“Company”), Holder is entitled, at any time or from time to time from
[________________] [DATE THAT IS 180 DAYS FROM THE CLOSING DATE OF THE OFFERING]
(the “Commencement Date”), and at or before 5:00 p.m., Eastern time,
[____________] [DATE THAT IS FIVE YEARS FROM THE CLOSING DATE OF THE OFFERING]
(the ”Expiration Date”), but not thereafter, to subscribe for, purchase and
receive, in whole or in part, up to [____] shares of the Company’s common stock,
$0.001 par value per share (the “Shares”), subject to adjustment as provided in
Section 6 hereof. If the Expiration Date is a day on which banking institutions
are authorized by law to close, then this Purchase Warrant may be exercised on
the next succeeding day which is not such a day in accordance with the terms
herein. During the period ending on the Expiration Date, the Company agrees not
to take any action that would terminate this Purchase Warrant. This Purchase
Warrant is initially exercisable at $2.50 per Share; provided, however, that
upon the occurrence of any of the events specified in Section 6 hereof, the
rights granted by this Purchase Warrant, including the exercise price per Share
and the number of Shares to be received upon such exercise, shall be adjusted as
therein specified. The term “Exercise Price” shall mean the initial exercise
price or the adjusted exercise price, depending on the context.

 



 

EXECUTION COPY

 



2.           Exercise.

 

2.1       Exercise Form. In order to exercise this Purchase Warrant, the
exercise form attached hereto must be duly executed and completed and delivered
to the Company, together with this Purchase Warrant and payment of the Exercise
Price for the Shares being purchased payable in cash by wire transfer of
immediately available funds to an account designated by the Company or by
certified check or official bank check. If the subscription rights represented
hereby shall not be exercised at or before 5:00 p.m., Eastern time, on the
Expiration Date, this Purchase Warrant shall become and be void without further
force or effect, and all rights represented hereby shall cease and expire.

 

2.2       Cashless Exercise.  If at any time after the Commencement Date there
is no effective registration statement registering, or no current prospectus
available for, the resale of the Shares by the Holder, then in lieu of
exercising this Purchase Warrant by payment of cash or check payable to the
order of the Company pursuant to Section 2.1 above, Holder may elect to receive
the number of Shares equal to the value of this Purchase Warrant (or the portion
thereof being exercised), by surrender of this Purchase Warrant to the Company,
together with the exercise form attached hereto, in which event the issue to
Holder, Shares in accordance with the following formula:

 



X = Y(A-B)   A  

 

Where,         X = The number of Shares to be issued to Holder;   Y = The number
of Shares for which the Purchase Warrant is being exercised;   A = The fair
market value of one Share; and   B = The Exercise Price.

 

For purposes of this Section 2.2, the fair market value of a Share is defined as
follows:

 

(i)if the Company’s common stock is traded on a securities exchange, the value
shall be deemed to be the closing price on such exchange prior to the exercise
form being submitted in connection with the exercise of the Purchase Warrant; or

(ii)if the Company’s common stock is actively traded over-the-counter, the value
shall be deemed to be the closing bid prior to the exercise form being submitted
in connection with the exercise of the Purchase Warrant; if there is no active
public market, the value shall be the fair market value thereof, as determined
in good faith by the Company’s Board of Directors.

 

2.3      Legend. Each certificate for the securities purchased under this
Purchase Warrant shall bear a legend as follows unless such securities have been
registered under the Securities Act of 1933, as amended (the “Act”):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state law.
Neither the securities nor any interest therein may be offered for sale, sold or
otherwise transferred except pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from registration under
the Securities Act and applicable state law which, in the opinion of counsel to
the Company, is available.”

 



 A-2 

EXECUTION COPY

 

3.           Transfer.

 

3.1       General Restrictions. The registered Holder of this Purchase Warrant
agrees by his, her or its acceptance hereof, that such Holder will not: (a)
sell, transfer, assign, pledge or hypothecate this Purchase Warrant for a period
of one hundred eighty (180) days following the Closing Date to anyone other
than: (i) Aegis Capital Corp. (“Aegis”) or a selected dealer participating in
the Offering, or (ii) a bona fide officer or partner of AEGIS or of any such
selected dealer, in each case in accordance with FINRA Conduct Rule 5110(g)(1),
or (b) cause this Purchase Warrant or the securities issuable hereunder to be
the subject of any hedging, short sale, derivative, put or call transaction that
would result in the effective economic disposition of this Purchase Warrant or
the securities hereunder, except as provided for in FINRA Rule 5110(g)(2). On
and after 180 days after the Closing Date, transfers to others may be made
subject to compliance with or exemptions from applicable securities laws. In
order to make any permitted assignment, the Holder must deliver to the Company
the assignment form attached hereto duly executed and completed, together with
the Purchase Warrant and payment of all transfer taxes, if any, payable in
connection therewith. The Company shall within five (5) Business Days transfer
this Purchase Warrant on the books of the Company and shall execute and deliver
a new Purchase Warrant or Purchase Warrants of like tenor to the appropriate
assignee(s) expressly evidencing the right to purchase the aggregate number of
Shares purchasable hereunder or such portion of such number as shall be
contemplated by any such assignment.

 

3.2      Restrictions Imposed by the Securities Act. The securities evidenced by
this Purchase Warrant shall not be transferred unless and until: (i) the Company
has received the opinion of counsel for the Holder that the securities may be
transferred pursuant to an exemption from registration under the Securities Act
and applicable state securities laws, the availability of which is established
to the reasonable satisfaction of the Company (the Company hereby agreeing that
the opinion of Gracin & Marlow, LLP shall be deemed satisfactory evidence of the
availability of an exemption), or (ii) a registration statement or a
post-effective amendment to the Registration Statement relating to the offer and
sale of such securities has been filed by the Company and declared effective by
the U.S. Securities and Exchange Commission (the ”Commission”) and compliance
with applicable state securities law has been established.

 

4.           Registration Rights.

 

4.1       Demand Registration.

 

4.1.1       Grant of Right. The Company, upon written demand (a “Demand Notice”)
of the Holder(s) of at least 51% of the Purchase Warrants and/or the underlying
Shares (“Majority Holders”), agrees to register, on one occasion, all or any
portion of the Shares underlying the Purchase Warrants (collectively, the
“Registrable Securities”). On such occasion, the Company will file a
registration statement with the Commission covering the Registrable Securities
within sixty (60) days after receipt of a Demand Notice and use its reasonable
best efforts to have the registration statement declared effective promptly
thereafter, subject to compliance with review by the Commission; provided,
however, that the Company shall not be required to comply with a Demand Notice
if the Company has filed a registration statement with respect to which the
Holder is entitled to piggyback registration rights pursuant to Section 4.2
hereof and either: (i) the Holder has elected to participate in the offering
covered by such registration statement or (ii) if such registration statement
relates to an underwritten primary offering of securities of the Company, until
the offering covered by such registration statement has been withdrawn or until
thirty (30) days after such offering is consummated. The demand for registration
may be made at any time during a period of four (4) years beginning on the
Commencement Date. The Company covenants and agrees to give written notice of
its receipt of any Demand Notice by any Holder(s) to all other registered
Holders of the Purchase Warrants and/or the Registrable Securities within ten
(10) days after the date of the receipt of any such Demand Notice.

 



 A-3 

EXECUTION COPY

 

4.1.2        Terms. The Company shall bear all fees and expenses attendant to
the registration of the Registrable Securities pursuant to Section 4.1.1, but
the Holders shall pay any and all underwriting commissions and the expenses of
any legal counsel selected by the Holders to represent them in connection with
the sale of the Registrable Securities. The Company agrees to use its reasonable
best efforts to cause the filing required herein to become effective promptly
and to qualify or register the Registrable Securities in such States as are
reasonably requested by the Holder(s); provided, however, that in no event shall
the Company be required to register the Registrable Securities in a State in
which such registration would cause: (i) the Company to be obligated to register
or license to do business in such State or submit to general service of process
in such State, or (ii) the principal shareholders of the Company to be obligated
to escrow their shares of capital stock of the Company. The Company shall cause
any registration statement filed pursuant to the demand right granted under
Section 4.1.1 to remain effective for a period of at least twelve (12)
consecutive months after the date that the Holders of the Registrable Securities
covered by such registration statement are first given the opportunity to sell
all of such securities. The Holders shall only use the prospectuses provided by
the Company to sell the shares covered by such registration statement, and will
immediately cease to use any prospectus furnished by the Company if the Company
advises the Holder that such prospectus may no longer be used due to a material
misstatement or omission. Notwithstanding the provisions of this Section 4.1.2,
the Holder shall be entitled to a demand registration under this Section 4.1.2
on only one (1) occasion and such demand registration right shall terminate on
the fifth anniversary of the effectiveness of the registration statement in
accordance with FINRA Rule 5110(f)(2)(H)(iv).

 

4.2       “Piggy-Back” Registration.

 

4.2.1       Grant of Right. In addition to the demand right of registration
described in Section 4.1 hereof, the Holder shall have the right, for a period
of no more than seven (7) years from the date of effectiveness of the
registration statement in accordance with FINRA Rule 5110(f)(2)(H)(v), to
include the Registrable Securities as part of any other registration of
securities filed by the Company (other than in connection with a transaction
contemplated by Rule 145(a) promulgated under the Securities Act or pursuant to
Form S-8 or any equivalent form); provided, however, that if, solely in
connection with any primary underwritten public offering for the account of the
Company, the managing underwriter(s) thereof shall, in its reasonable
discretion, impose a limitation on the number of shares of common stock which
may be included in the Registration Statement because, in such underwriter(s)’
judgment, marketing or other factors dictate such limitation is necessary to
facilitate public distribution, then the Company shall be obligated to include
in such Registration Statement only such limited portion of the Registrable
Securities with respect to which the Holder requested inclusion hereunder as the
underwriter shall reasonably permit. Any exclusion of Registrable Securities
shall be made pro rata among the Holders seeking to include Registrable
Securities in proportion to the number of Registrable Securities sought to be
included by such Holders; provided, however, that the Company shall not exclude
any Registrable Securities unless the Company has first excluded all outstanding
securities, the holders of which are not entitled to inclusion of such
securities in such Registration Statement or are not entitled to pro rata
inclusion with the Registrable Securities.

 

4.2.2        Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities pursuant to Section 4.2.1 hereof, but the
Holders shall pay any and all underwriting commissions and the expenses of any
legal counsel selected by the Holders to represent them in connection with the
sale of the Registrable Securities. In the event of such a proposed
registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than thirty (30) days written notice prior
to the proposed date of filing of such registration statement. Such notice to
the Holders shall continue to be given for each registration statement filed by
the Company until such time as all of the Registrable Securities have been sold
by the Holder. The holders of the Registrable Securities shall exercise the
“piggy-back” rights provided for herein by giving written notice within ten (10)
days of the receipt of the Company’s notice of its intention to file a
registration statement. Except as otherwise provided in this Purchase Warrant,
there shall be no limit on the number of times the Holder may request
registration under this Section 4.2.2; provided, however, that such registration
rights shall terminate on the sixth anniversary of the Commencement Date.

 



 A-4 

EXECUTION COPY

 

4.3       General Terms.

 

4.3.1       Indemnification. The Company shall indemnify the Holder(s) of the
Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls such Holders within the meaning
of Section 15 of the Securities Act or Section 20 (a) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”), against all loss, claim, damage,
expense or liability (including all reasonable attorneys’ fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which any of them may become subject under the
Securities Act, the Exchange Act or otherwise, arising from such registration
statement but only to the same extent and with the same effect as the provisions
pursuant to which the Company has agreed to indemnify the Placement Agent
contained in Section 7 of the Placement Agency Agreement between the Placement
Agent and the Company, dated as of October 31, 2017.

 

4.3.2        Exercise of Purchase Warrants. Nothing contained in this Purchase
Warrant shall be construed as requiring the Holder(s) to exercise their Purchase
Warrants prior to or after the initial filing of any registration statement or
the effectiveness thereof.

 

4.3.3        Documents Delivered to Holders. The Company shall furnish to each
Holder participating in any of the foregoing offerings and to each underwriter
of any such offering, if any, a signed counterpart, addressed to such Holder or
underwriter, of: (i) an opinion of counsel to the Company, dated the effective
date of such registration statement (and, if such registration includes an
underwritten public offering, an opinion dated the date of the closing under any
underwriting agreement related thereto), and (ii) a “cold comfort” letter dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, a letter dated the date of the closing
under the underwriting agreement) signed by the independent registered public
accounting firm which has issued a report on the Company’s financial statements
included in such registration statement, in each case covering substantially the
same matters with respect to such registration statement (and the prospectus
included therein) and, in the case of such accountants’ letter, with respect to
events subsequent to the date of such financial statements, as are customarily
covered in opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities. The Company shall
also deliver promptly to each Holder participating in the offering requesting
the correspondence and memoranda described below and to the managing
underwriter, if any, copies of all correspondence between the Commission and the
Company, its counsel or auditors and all memoranda relating to discussions with
the Commission or its staff with respect to the registration statement and
permit each Holder and underwriter to do such investigation, upon reasonable
advance notice, with respect to information contained in or omitted from the
registration statement as it deems reasonably necessary to comply with
applicable securities laws or rules of FINRA. Such investigation shall include
access to books, records and properties and opportunities to discuss the
business of the Company with its officers and independent auditors, all to such
reasonable extent and at such reasonable times as any such Holder shall
reasonably request.

 



 A-5 

EXECUTION COPY

 

4.3.4        Underwriting Agreement. The Company shall enter into an
underwriting agreement with the managing underwriter(s), if any, selected by any
Holders whose Registrable Securities are being registered pursuant to this
Section 4, which managing underwriter shall be reasonably satisfactory to the
Company. Such agreement shall be reasonably satisfactory in form and substance
to the Company, each Holder and such managing underwriters, and shall contain
such representations, warranties and covenants by the Company and such other
terms as are customarily contained in agreements of that type used by the
managing underwriter. The Holders shall be parties to any underwriting agreement
relating to an underwritten sale of their Registrable Securities and may, at
their option, require that any or all the representations, warranties and
covenants of the Company to or for the benefit of such underwriters shall also
be made to and for the benefit of such Holders. Such Holders shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters except as they may relate to such Holders, their
Shares and their intended methods of distribution.

 

4.3.5        Documents to be Delivered by Holder(s). Each of the Holder(s)
participating in any of the foregoing offerings shall furnish to the Company a
completed and executed questionnaire provided by the Company requesting
information customarily sought of selling security holders.

 

4.3.6        Damages. Should the registration or the effectiveness thereof
required by Sections 4.1 and 4.2 hereof be delayed by the Company or the Company
otherwise fails to comply with such provisions, the Holder(s) shall, in addition
to any other legal or other relief available to the Holder(s), be entitled to
obtain specific performance or other equitable (including injunctive) relief
against the threatened breach of such provisions or the continuation of any such
breach, without the necessity of proving actual damages and without the
necessity of posting bond or other security.

 

5.           New Purchase Warrants to be Issued.

 

5.1       Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Purchase Warrant may be exercised or assigned in whole or in part.
In the event of the exercise or assignment hereof in part only, upon surrender
of this Purchase Warrant for cancellation, together with the duly executed
exercise or assignment form and funds sufficient to pay any Exercise Price
and/or transfer tax if exercised pursuant to Section 2.1 hereto, the Company
shall cause to be delivered to the Holder without charge a new Purchase Warrant
of like tenor to this Purchase Warrant in the name of the Holder evidencing the
right of the Holder to purchase the number of Shares purchasable hereunder as to
which this Purchase Warrant has not been exercised or assigned.

 

5.2      Lost Certificate. Upon receipt by the Company of evidence satisfactory
to it of the loss, theft, destruction or mutilation of this Purchase Warrant and
of reasonably satisfactory indemnification or the posting of a bond, the Company
shall execute and deliver a new Purchase Warrant of like tenor and date. Any
such new Purchase Warrant executed and delivered as a result of such loss,
theft, mutilation or destruction shall constitute a substitute contractual
obligation on the part of the Company.

 

6.           Adjustments.

 

6.1       Adjustments to Exercise Price and Number of Securities. The Exercise
Price and the number of Shares underlying the Purchase Warrant shall be subject
to adjustment from time to time as hereinafter set forth:

 

6.1.1       Share Dividends; Split Ups. If, after the date hereof, and subject
to the provisions of Section 6.3 below, the number of outstanding Shares is
increased by a stock dividend payable in Shares or by a split up of Shares or
other similar event, then, on the effective day thereof, the number of Shares
purchasable hereunder shall be increased in proportion to such increase in
outstanding Shares, and the Exercise Price shall be proportionately decreased.

 



 A-6 

EXECUTION COPY

 

6.1.2        Aggregation of Shares. If, after the date hereof, and subject to
the provisions of Section 6.3 below, the number of outstanding Shares is
decreased by a consolidation, combination or reclassification of Shares or other
similar event, then, on the effective date thereof, the number of Shares
purchasable hereunder shall be decreased in proportion to such decrease in
outstanding Shares, and the Exercise Price shall be proportionately increased.

 

6.1.3        Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Shares other than a change
covered by Section 6.1.1 or 6.1.2 hereof or that solely affects the par value of
such Shares, or in the case of any share reconstruction or amalgamation or
consolidation of the Company with or into another corporation (other than a
consolidation or share reconstruction or amalgamation in which the Company is
the continuing corporation and that does not result in any reclassification or
reorganization of the outstanding Shares), or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holder of this Purchase Warrant shall have the right thereafter
(until the expiration of the right of exercise of this Purchase Warrant) to
receive upon the exercise hereof, for the same aggregate Exercise Price payable
hereunder immediately prior to such event, the kind and amount of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, reorganization, share reconstruction or amalgamation, or
consolidation, or upon a dissolution following any such sale or transfer, by a
Holder of the number of Shares of the Company obtainable upon exercise of this
Purchase Warrant immediately prior to such event; and if any reclassification
also results in a change in Shares covered by Section 6.1.1 or 6.1.2, then such
adjustment shall be made pursuant to Sections 6.1.1, 6.1.2 and this Section
6.1.3. The provisions of this Section 6.1.3 shall similarly apply to successive
reclassifications, reorganizations, share reconstructions or amalgamations, or
consolidations, sales or other transfers.

 

6.1.4        Changes in Form of Purchase Warrant. This form of Purchase Warrant
need not be changed because of any change pursuant to this Section 6.1, and
Purchase Warrants issued after such change may state the same Exercise Price and
the same number of Shares as are stated in the Purchase Warrants initially
issued pursuant to this Agreement. The acceptance by any Holder of the issuance
of new Purchase Warrants reflecting a required or permissive change shall not be
deemed to waive any rights to an adjustment occurring after the Commencement
Date or the computation thereof.

 

6.2        Substitute Purchase Warrant. In case of any consolidation of the
Company with, or share reconstruction or amalgamation of the Company with or
into, another corporation (other than a consolidation or share reconstruction or
amalgamation which does not result in any reclassification or change of the
outstanding Shares), the corporation formed by such consolidation or share
reconstruction or amalgamation shall execute and deliver to the Holder a
supplemental Purchase Warrant providing that the holder of each Purchase Warrant
then outstanding or to be outstanding shall have the right thereafter (until the
stated expiration of such Purchase Warrant) to receive, upon exercise of such
Purchase Warrant, the kind and amount of shares of stock and other securities
and property receivable upon such consolidation or share reconstruction or
amalgamation, by a holder of the number of Shares of the Company for which such
Purchase Warrant might have been exercised immediately prior to such
consolidation, share reconstruction or amalgamation, sale or transfer. Such
supplemental Purchase Warrant shall provide for adjustments which shall be
identical to the adjustments provided for in this Section 6. The above provision
of this Section shall similarly apply to successive consolidations or share
reconstructions or amalgamations.

 



 A-7 

EXECUTION COPY

 

6.3        Elimination of Fractional Interests. The Company shall not be
required to issue certificates representing fractions of Shares upon the
exercise of the Purchase Warrant, nor shall it be required to issue scrip or pay
cash in lieu of any fractional interests, it being the intent of the parties
that all fractional interests shall be eliminated by rounding any fraction up or
down, as the case may be, to the nearest whole number of Shares or other
securities, properties or rights.

 

7.           Reservation and Listing. The Company shall at all times reserve and
keep available out of its authorized Shares, solely for the purpose of issuance
upon exercise of the Purchase Warrants, such number of Shares or other
securities, properties or rights as shall be issuable upon the exercise thereof.
The Company covenants and agrees that, upon exercise of the Purchase Warrants
and payment of the Exercise Price therefor, in accordance with the terms hereby,
all Shares and other securities issuable upon such exercise shall be duly and
validly issued, fully paid and non-assessable and not subject to preemptive
rights of any shareholder. The Company further covenants and agrees that upon
exercise of the Purchase Warrants and payment of the exercise price therefor,
all Shares and other securities issuable upon such exercise shall be duly and
validly issued, fully paid and non-assessable and not subject to preemptive
rights of any shareholder. As long as the Purchase Warrants shall be
outstanding, the Company shall use its commercially reasonable efforts to cause
all Shares issuable upon exercise of the Purchase Warrants to be listed (subject
to official notice of issuance) on all national securities exchanges (or, if
applicable, on the OTC Bulletin Board or any successor trading market) on which
the Shares issued to the public in the Offering may then be listed and/or
quoted.

 

8.           Certain Notice Requirements.

 

8.1       Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holders the right to vote or consent or to receive notice as
a shareholder for the election of directors or any other matter, or as having
any rights whatsoever as a shareholder of the Company. If, however, at any time
prior to the expiration of the Purchase Warrants and their exercise, any of the
events described in Section 8.2 shall occur, then, in one or more of said
events, the Company shall give written notice of such event at least fifteen
days prior to the date fixed as a record date or the date of closing the
transfer books for the determination of the shareholders entitled to such
dividend, distribution, conversion or exchange of securities or subscription
rights, or entitled to vote on such proposed dissolution, liquidation, winding
up or sale. Such notice shall specify such record date or the date of the
closing of the transfer books, as the case may be. Notwithstanding the
foregoing, the Company shall deliver to each Holder a copy of each notice given
to the other shareholders of the Company at the same time and in the same manner
that such notice is given to the shareholders.

 

8.2        Events Requiring Notice. The Company shall be required to give the
notice described in this Section 8 upon one or more of the following events: (i)
if the Company shall take a record of the holders of its Shares for the purpose
of entitling them to receive a dividend or distribution payable otherwise than
in cash, or a cash dividend or distribution payable otherwise than out of
retained earnings, as indicated by the accounting treatment of such dividend or
distribution on the books of the Company, (ii) the Company shall offer to all
the holders of its Shares any additional shares of capital stock of the Company
or securities convertible into or exchangeable for shares of capital stock of
the Company, or any option, right or warrant to subscribe therefor, or (iii) a
dissolution, liquidation or winding up of the Company (other than in connection
with a consolidation or share reconstruction or amalgamation) or a sale of all
or substantially all of its property, assets and business shall be proposed.

 

8.3        Notice of Change in Exercise Price. The Company shall, promptly after
an event requiring a change in the Exercise Price pursuant to Section 6 hereof,
send notice to the Holders of such event and change (“Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s Chief
Financial Officer.

 



 A-8 

EXECUTION COPY

 

8.4        Transmittal of Notices. All notices, requests, consents and other
communications under this Purchase Warrant shall be in writing and shall be
deemed to have been duly made when hand delivered, or mailed by express mail or
private courier service: (i) if to the registered Holder of the Purchase
Warrant, to the address of such Holder as shown on the books of the Company, or
(ii) if to the Company, to following address or to such other address as the
Company may designate by notice to the Holders:

 

If to the Holder:

 

Aegis Capital Corp.
810 Seventh Avenue, 11th Floor
New York, New York 10019
Attn: Mr. David Bocchi, Managing Director of Investment Banking

Fax No.: (212) 813-1047

 

with a copy (which shall not constitute notice) to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, NY 10174

Facsimile: (212) 208-4657

Attention: Leslie Marlow, Esq.

 

If to the Company:

 

Soligenix, Inc.

29 Emmons Drive, Suite C-10

Princeton, NJ 08540

Attention: Chief Executive Officer

Facsimile No.: 

 

with a copy (which shall not constitute notice) to:

 

Duane Morris

Boca Center Tower II

5100 Town Center Circle, Suite 650

Boca Raton, Florida 33486-9000

Facsimile: (561)634-4260

Attention: Driscoll Ugarte, Esq.

 

9.           Miscellaneous.

 

9.1       Amendments. The Company and Aegis may from time to time supplement or
amend this Purchase Warrant without the approval of any of the Holders in order
to cure any ambiguity, to correct or supplement any provision contained herein
that may be defective or inconsistent with any other provisions herein, or to
make any other provisions in regard to matters or questions arising hereunder
that the Company and Aegis may deem necessary or desirable and that the Company
and Aegis deem shall not adversely affect the interest of the Holders. All other
modifications or amendments shall require the written consent of and be signed
by the party against whom enforcement of the modification or amendment is
sought.

 



 A-9 

EXECUTION COPY

 

9.2       Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Warrant.

 

9.3.     Entire Agreement. This Purchase Warrant (together with the other
agreements and documents being delivered pursuant to or in connection with this
Purchase Warrant) constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

 

9.4      Binding Effect. This Purchase Warrant shall inure solely to the benefit
of and shall be binding upon, the Holder and the Company and their permitted
assignees, respective successors, legal representative and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Purchase Warrant or any
provisions herein contained.

 

9.5      Governing Law; Submission to Jurisdiction; Trial by Jury. This Purchase
Warrant shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of laws
principles thereof. The Company hereby agrees that any action, proceeding or
claim against it arising out of, or relating in any way to this Purchase Warrant
shall be brought and enforced in the New York Supreme Court, County of New York,
or in the United States District Court for the Southern District of New York,
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 8 hereof. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim. The Company and the Holder agree
that the prevailing party(ies) in any such action shall be entitled to recover
from the other party(ies) all of its reasonable attorneys’ fees and expenses
relating to such action or proceeding and/or incurred in connection with the
preparation therefor. The Company (on its behalf and, to the extent permitted by
applicable law, on behalf of its stockholders and affiliates) and the Holder
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

9.6      Waiver, etc. The failure of the Company or the Holder to at any time
enforce any of the provisions of this Purchase Warrant shall not be deemed or
construed to be a waiver of any such provision, nor to in any way affect the
validity of this Purchase Warrant or any provision hereof or the right of the
Company or any Holder to thereafter enforce each and every provision of this
Purchase Warrant. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Purchase Warrant shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.

 

9.7      Execution in Counterparts. This Purchase Warrant may be executed in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto. Such counterparts may
be delivered by facsimile transmission or other electronic transmission.

 

9.8       Exchange Agreement. As a condition of the Holder’s receipt and
acceptance of this Purchase Warrant, Holder agrees that, at any time prior to
the complete exercise of this Purchase Warrant by Holder, if the Company and
Aegis enter into an agreement (“Exchange Agreement”) pursuant to which they
agree that all outstanding Purchase Warrants will be exchanged for securities or
cash or a combination of both, then Holder shall agree to such exchange and
become a party to the Exchange Agreement.

 

[Signature Page Follows]

 



 A-10 

EXECUTION COPY

 

IN WITNESS WHEREOF, the Company has caused this Purchase Warrant to be signed by
its duly authorized officer as of the 31st day of October, 2017.

 



SOLIGENIX, INC.       By:       Name:       Title:    

 



 A-11 

EXECUTION COPY

 

[Form to be used to exercise Purchase Warrant]

   

Date: __________, 20___

  

The undersigned hereby elects irrevocably to exercise the Purchase Warrant for
______ shares of common stock, $0.0001 par value per share (the “Shares”), of
Soligenix, Inc., a Delaware corporation (the “Company”), and hereby makes
payment of $____ (at the rate of $____ per Share) in payment of the Exercise
Price pursuant thereto. Please issue the Shares as to which this Purchase
Warrant is exercised in accordance with the instructions given below and, if
applicable, a new Purchase Warrant representing the number of Shares for which
this Purchase Warrant has not been exercised.

 

or

 

The undersigned hereby elects irrevocably to convert its right to purchase ___
Shares of the Company under the Purchase Warrant for ______ Shares, as
determined in accordance with the following formula:

 

X = Y(A-B)   A  

 

Where,         X = The number of Shares to be issued to Holder;   Y = The number
of Shares for which the Purchase Warrant is being exercised;   A = The fair
market value of one Share which is equal to $_____; and   B = The Exercise Price
which is equal to $______ per share

 

The undersigned agrees and acknowledges that the calculation set forth above is
subject to confirmation by the Company and any disagreement with respect to the
calculation shall be resolved by the Company in its sole discretion.

 

Please issue the Shares as to which this Purchase Warrant is exercised in
accordance with the instructions given below and, if applicable, a new Purchase
Warrant representing the number of Shares for which this Purchase Warrant has
not been converted.

 

Signature                                                           

 

Signature Guaranteed                                     

 



 A-12 

EXECUTION COPY

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 



Name:       (Print in Block Letters)         Address:                

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the Purchase Warrant without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank, other than a savings bank, or by a
trust company or by a firm having membership on a registered national securities
exchange.

 



 A-13 

EXECUTION COPY

 

[Form to be used to assign Purchase Warrant]

 

ASSIGNMENT

 

(To be executed by the registered Holder to effect a transfer of the within
Purchase Warrant): 

 

FOR VALUE RECEIVED, __________________ does hereby sell, assign and transfer
unto the right to purchase shares of common stock, $0.001 par value per share,
of Soligenix, Inc., a Delaware corporation (the “Company”), evidenced by the
Purchase Warrant and does hereby authorize the Company to transfer such right on
the books of the Company.

 

Dated: __________, 20__

 

Signature                                                           

 

Signature Guaranteed                                     

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Purchase Warrant without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank, other than a savings bank,
or by a trust company or by a firm having membership on a registered national
securities exchange.

 



 A-14 

EXECUTION COPY

 

Exhibit B

 

____________, 2017

 

Aegis Capital Corp.

810 Seventh Avenue, 18th Floor

New York, New York 10019

 

Re:       Soligenix, Inc. (the “Company”)

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) is delivered to you pursuant to the
Placement Agency Agreement (the “Placement Agency Agreement”) to be entered into
by the Company, as issuer, and Aegis Capital Corp., as the placement agent (the
“Placement Agent”). Upon the terms and subject to the conditions of the
Placement Agency Agreement, the Company intends to effect an offering (the
“Offering”) of shares (the “Shares”) of common stock, par value $0.001 per share
of the Company and common stock purchase warrants.

 

The undersigned recognizes that it is in the best financial interests of the
undersigned, as an officer or director, or an owner of shares, options, warrants
or other securities of the Company (the “Company Securities”), that the Company
complete the proposed Offering.

 

The undersigned further recognizes that the Company Securities held by the
undersigned are, or may be, subject to certain restrictions on transferability,
including those imposed by United States federal securities laws.
Notwithstanding these restrictions, the undersigned has agreed to enter into
this Agreement to further assure the Placement Agent that the Company Securities
of the undersigned, now held or hereafter acquired, will not enter the public
market at a time that might impair the placement agency effort.

 

Therefore, as an inducement to the Placement Agent to execute the Placement
Agency Agreement, the undersigned hereby acknowledges and agrees that the
undersigned will not (i) offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of, engage in any hedging
or other transactions, including, without limitation, any short sale or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to, or with respect to any security that includes,
relates to, or derives any significant part of its value from (collectively a
“Disposition”), any Company Securities, or any securities convertible into or
exercisable or exchangeable for, or any rights to purchase or otherwise acquire,
any Company Securities held by the undersigned or acquired by the undersigned
after the date hereof, or that may be deemed to be beneficially owned by the
undersigned (collectively, the “Lock-Up Shares”), pursuant to the rules and
regulations promulgated under the Securities Act of 1933, as amended (the
“Act”), and the Securities Exchange Act of 1934, as amended, for a period
commencing on the date hereof and ending 90 days after the date of the Company’s
final prospectus relating to the Offering is first filed pursuant to Rule 424(b)
under the Act, (the “Lock-Up Period”), without the prior written consent of the
Placement Agent, or (ii) exercise or seek to exercise or effectuate in any
manner any rights of any nature that the undersigned has or may have hereafter
to require the Company to register, under the Act, the undersigned’s sale,
transfer or other disposition of any of the Lock-Up Shares or other securities
of the Company held by the undersigned, or to otherwise participate as a selling
securityholder in any manner in any registration effected by the Company under
the Act during the Lock-Up Period.

 



 

EXECUTION COPY

 

The undersigned agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent against the transfer of any Company Securities
or any securities convertible into or exercisable or exchangeable for, or any
rights to purchase or otherwise acquire, any Company Securities, held by the
undersigned except in compliance with this Agreement.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Shares in the transactions listed as
(i)-(iv) below without the prior written consent of the Placement Agent,
provided that (1) prior to such a transfer, the Placement Agent shall have
received a duplicate form of this Agreement executed and delivered by each
donee, trustee, distributee or transferee, as the case may be, and (2) no such
transfer shall involve a disposition for value:

 

(i)as a bona fide gift or gifts;

(ii)to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned;

(iii)to any beneficiary of the undersigned pursuant to a will or other
testamentary document or applicable laws of descent; or

(iv)to any corporation, partnership, limited liability company or other entity
all of the beneficial ownership interests of which are held by the undersigned
or the immediate family of the undersigned.

 

It is understood that if the Placement Agency Agreement (other than the
provisions thereof that survive termination) shall terminate or be terminated
prior to payment for and delivery of the Shares, you will release the
undersigned from the obligations under this Agreement.

 

Facsimile or electronically transmitted signatures to this Agreement shall be
binding and have the same force and effect as manually executed original
signatures.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of Lock-Up
Shares if such transfer would constitute a violation or breach of this
Agreement. This Agreement shall be binding on the undersigned and the respective
successors, heirs, personal representatives and assigns of the undersigned.
Capitalized terms used but not defined herein have the respective meanings
assigned to such terms in the Placement Agency Agreement.

 

  Very truly yours,           (Name)           (Address)

 



 B-2 

EXECUTION COPY

 



Exhibit C

 

Form of Press Release

 

Soligenix, Inc.

 

[Date]

 

Soligenix, Inc. (the “Company”) announced today that Aegis Capital Corp., acting
as the placement agent in the Company’s registered direct offering of _______
shares of the Company’s common stock, is [waiving] [releasing] a lock-up
restriction with respect to _________ shares of the Company’s common stock held
by [certain officers or directors] [an officer or director] of the Company. The
[waiver] [release] will take effect on _________, 20___, and the shares may be
sold on or after such date.

 

This press release is not an offer or sale of the securities in the United
States or in any other jurisdiction where such offer or sale is prohibited, and
such securities may not be offered or sold in the United States absent
registration or an exemption from registration under the Securities Act of 1933,
as amended.

 

 

C-1

 



 

